Appeal by the defendant, as limited by his brief, from so much of a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered August 14, 1995, as convicted him of murder in the second degree (two counts), upon a jury verdict, and imposed sentence thereon.
Ordered that the judgment is affirmed insofar as appealed from.
The defendant’s contention that the evidence was legally insufficient to support his convictions for intentional and felony murder is unpreserved for appellate review (see, CPL 470.05  ; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 125.25 [1],  ). Furthermore, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84; People v Scott, 168 AD2d 523). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.